Title: To James Madison from John Armstrong, 16 July 1813
From: Armstrong, John
To: Madison, James


Sir,
Warburton house 16 July 1813.
I have the honor to enclose a letter just received from Mr. Monro. Neither the force nor the progress of the enemy indicates a serious attack on this place. We are however acting on the contrary supposition. With the highest respect, I am Sir, very faithfully Your Most Ob. Servant
John Armstrong
 
[Enclosure]

Dear Sir
Cedar point 10: a.m. 16. July 1813
The enemy’s force view’d from this place, consists of one frigate of 36. guns, one of 32.—2 brig of 18., one of 16., and two or three smaller vessels. Of the force opposite ragged point, accounts vary, but none represent it to consist of more than 2—74s.—1—64.—and four or 5. frigates and six or eight tenders. They have made no attempt to land, & those within sight from this place are almost motionless. I shall proceed, immediately to Cobb point, from which I am informd that with a good glass we may see vessels at Ragged point. I will obtain the best intelligence of their force in the river, in the course of the day, & inform you of it by express. This is committed to Mr Wyer, one of the gentlemen who accompanied me down. I shall keep the troop of horse together today, and after ascertaining with the greatest accuracy possible, make such disposition of it, as may appear to be most advisable.
The militia in this county (Charles), and the cavalry of the district are without orders. They are in motion generally, and shew the best disposition to meet the enemy, should they land. With great respect & esteem I am Dear sir yours
Jas Monroe
 